In an action to recover damages, inter alia, for commercial defamation, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Meehan, J.), dated June 18, 1997, as granted those branches of the defendants’ cross motion which were to dismiss the causes of action alleging commercial defamation, injurious falsehood, tortious interference with contractual relations, and violation of Insurance Law § 4226, and the defendant Empire Blue Cross and Blue Shield cross-appeals from so much of the *744same order as denied that branch of the cross motion which was to dismiss the cause of action alleging a violation of General Business Law § 349 (a).
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
Contrary to its contention, the plaintiff failed to state a cause of action to recover damages for injurious falsehood. In particular, the plaintiff’s general allegations of lost revenues and “increased massive staff effort” did not satisfy the requirement of pleading special damages with particularity (see, Jonas v Faith Props., 221 AD2d 959; L.W.C. Agency v St. Paul Fire & Mar. Ins. Co., 125 AD2d 371).
We have examined the parties’ remaining contentions and find them to be without merit. Miller, J. P., Pizzuto, Altman and McGinity, JJ., concur.